Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S NOTE
The amendments filed on 09/01/2021 have addressed the objections in the specification and claims and therefore withdrawn.

Allowable Subject Matter
Claims 1-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 discloses a method for detecting rail head edges using a system to asses track bed, wherein the method consists of: inputting into a processor the gathered data of elevation of the track bed by a sensor sensing reflected light from the track, defining a 3D gradient region, determining a 3D gradient using a sliding neighborhood window, estimating a gage region tie plane surface elevation, defining rail head edge feature search region where feature elevation are significantly above the calculated tie plane surface elevation estimation, defining rail head edges having 3D gradient values more than a minimum rail head height limit, and calculating coordinates for rail head edge along a rail. Claim 5, on the other hand, is a similar method claim except that significant elevations due to rail heads for each rail have been removed from the elevation data and defining rail base surface zones based on the rail head edge feature coordinates and the rail base edge feature coordinates defining a rail base 2D sliding neighborhood window and defining a rail base 2D sliding neighborhood window, moving the 
This application is a continuation of a previously filed application No. 16/516,659 (Now Patent 10,616,556 B2). The Applicant has filed a Terminal Disclaimer (TD) on 09/01/2021 in response to the Double Patenting rejection in the last Office Action mailed on 06/29/2021. The Terminal Disclaimer has been approved as of 09/01/2021. As a result, independent claim 1 stands allowable. For the same reason as mentioned above, the independent claim 5, which is another method claim of the corresponding method claim 1, independent claim 9, which is another method claim of the corresponding method claim 1, independent claim 16, which is another method claim of the corresponding method claim 1, independent claim 17, which is another method claim of the corresponding method claim 1, and independent claim 21, which is another method claim of the corresponding method claim 1, stand allowable. Rest of the claims are directly or indirectly dependent on the independent claims and therefore stand allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAINUL HASAN whose telephone number is (571)272-0422.  The examiner can normally be reached on MON-FRI: 10AM-6PM, Alternate FRIDAYS, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, JAY PATEL can be reached on (571)272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mainul Hasan/
Primary Examiner, Art Unit 2485